MR. JUSTICE CLARK, dissenting: I dissent. I agree that the transcript of Felix Pegan’s testimony was erroneously admitted into evidence before the arbitrator, but I do not agree that, in the absence of that evidence, the arbitrator and the Industrial Commission necessarily would have found “that the quarrel was not related to the employment.” (74 Ill. 2d at 23.) Accordingly, I would vacate the judgment and order below and remand the cause to the Industrial Commission with directions to grant the petitioner a new hearing on this question. While I agree that a fight which is purely personal in nature is not work related (e.g., Huddleston v. Industrial Com. (1963), 27 Ill. 2d 446, 449), I do not agree that the Industrial Commission necessarily would have found this fight to have been purely personal. The fight at issue here occurred in a factory locker room, between a supervisor of one of the factory’s production lines, and one of the employees under his supervision. While the parties to and location of a fight are not dispositive of its “work relatedness,” the Industrial Commission would take notice of the tensions inherent in the relationship between an industrial foreman and one of the employees under his supervision. Given petitioner’s testimony that the fight arose out of a production-line dispute, the Industrial Commission would have found that, while not the sole cause, the assembly-line dispute was a sufficiently contributing factor to render compensable the injuries in question. See generally Converters, Inc. v. Industrial Com. (1975), 61 Ill. 2d 218, 223-24 (finding of work relatedness not against the manifest weight of the evidence). Cf. Huddleston v. Industrial Com. (1963), 27 Ill. 2d 446, 448 (contrary finding not against the manifest weight of the evidence). Here petitioner testified that the dispute arose .over Felix Pegan’s conduct on the production line. I think that petitioner’s testimony established at least as strong a connection between his employment and the fight as the connection this court has found to exist between a Christmas party and employment (Mid Central Tool Co. v. Industrial Com. (1978), 72 Ill. 2d 569), and between a golf outing and employment (Lybrand, Ross Bros. & Montgomery v. Industrial Com. (1967), 36 Ill. 2d 410). Nor can I agree that the harm caused by the erroneous admission of Pegan’s former testimony was limited to the question of who started the fight. Rather, the record clearly demonstrates that Pegan testified not only that petitioner started the fight, but also that it first broke out on the assembly line, not the locker room, and that petitioner had expressed personal animosity toward him on the assembly line. This testimony therefore could have seriously undercut petitioner’s credibility, and particularly so with regard to his theory of the motive for the fight. I therefore would direct that petitioner be given a new hearing on this question, untainted by the erroneously admitted transcript.